Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species I (claims 1-10, 12-15, 17-19) in the reply filed on 08/23/2022 is acknowledged.
Claims 11, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9, 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5, recites, “the discriminator network is trained to determine that sensor data it received as input is generated sensor data and/or that the sensor data it received as input is not according to the transformation goal it received as input” lines 1-5, which requires  the specification to disclose three separate embodiments. A first embodiment teaching “the discriminator network is trained to determine that sensor data it received as input is generated sensor data”, a second embodiment teaching “ the discriminator network is trained to determine that sensor data it received as input is not according to the transformation goal it received as input”, and a third embodiment teaching , “the discriminator network is trained to determine that sensor data it received as input is generated sensor data and that the sensor data it received as input is not according to the transformation goal it received as input”. 
As to claims 9 and 13 refer to claim 5 rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the generator network is configured to receive, as input, sensor data” lines 12-13. It is not clear whether “input sensor data” is “the measured sensor data” on lines 2 and 9, “the generated sensor data” on lines 2 and 9, “both measured and generated sensor data” or “another different sensor data”. The metes and bounds of the claim are not defined and the claim is indefinite.
As to claims 2-20 refer to claim 1 rejection.
As to claim 9, multiple use of “and/or” in the claim renders the claim indefinite because it is unclear which limitation(s) are part of the claimed invention. The metes, bounds and scope of the claim is undetermined and the claim is indefinite.

As to claim 13 refer to claim 9 rejection.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Examiner Note: “and/or” is interpreted by the Office as an “or”.

Claim(s) 1, 3, 6, 9-10, 12, 14-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI, NA et al., “The Synthesis of Unpaired Underwater Images Using a Multistyle Generative Adversarial Network”, IEEE ACCESS, VOLUME 6, 17 October 2018 (2018-10-17), pages 54241-54257.
As to claim 1, Li discloses a training system for training a generator neural network arranged to transform measured sensor data into generated sensor data [we propose a trainable end-to-end system of an underwater multistyle generative adversarial network (UMGAN) that takes advantage of a cycle-consistent adversarial network (CycleGAN) and conditional generative adversarial networks. This system can generate multiple realistic underwater images from in-air images (Abstract, Figs. 1 and 3)], the system comprising: 
a communication interface for accessing a training set of measured sensor data [Our proposed model is trained in an unpaired system using in-air images based on version 2 of the New York University dataset (page 54246, section IV-A)]; and 
a processor system configured to train the generator network together with a discriminator neural network, wherein the generator network is optimized to transform the measured sensor data into generated sensor data, and the discriminator network is optimized to distinguish between the measured sensor data and the generated sensor data [To synthesize underwater images with multiple turbidities or water styles, the generator must be able to learn different global characteristics of underwater images to the greatest possible degree. The key idea lies in designing a structure that can obtain specific information on multiple styles from conditional labels (page 54244, Section III-A-1, Fig. 3; Discriminator. (page 54244-54245, Section III-A-2; GAN objective function (page 54245, Section III-B)]; 
wherein the generator network is configured to receive, as input, sensor data and a transformation goal selected from a plurality of transformation goals and is configured to transform the sensor data it received as input according to the transformation goal it received as input [Suppose we encode an n × 1 vector as the water condition vector c (transformation goal) using one-hot encoding for training (Fig. 3, In-air image x and Water condition c(transformation goal); Page 54244, Section II-A-1)].
	Claim 14 is a method analogous to system claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 14.
Claim 18 is a non-transitory computer readable medium analogous to system claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 18. LI further discloses image-to-image translation problems in computer vision  uses artificial neural network models (software) (page 54242, Section II-A). Computers that use artificial neural network models (software) include non-transitory computer readable media to store the artificial neural network models (software).
As to claim 3, LI further discloses, wherein: (i) the plurality of transformation goals include a plurality of domains, the training data being labeled with a domain of the plurality of domains, the generator network being configured to transform the sensor data it received as input to a domain according to the transformation goal, the discriminator network being configured to determine if the sensor data it received as input satisfies the domain according to the transformation goal [a generator G and a discriminator D, as shown in FIGURE 3. The generator is a symmetric CNN network with 9-ResNet connections. The generator is intended to synthesize the underwater images using conditional labels from the in-air images. To synthesize underwater images with multiple turbidities or water styles (plurality of domains), the generator must be able to learn different global characteristics of underwater images to the greatest possible degree. The key idea lies in designing a structure that can obtain specific information on multiple styles from conditional labels. The generator G is displayed in FIGURE 3, shows transformation of In-air image-x to underwater images under condition c (plurality of domains) . Suppose we encode an n × 1 vector as the water condition vector c using one-hot encoding for training (page 54244, Section III-A-1). The binary discriminator DG is used to distinguish (determine if) the synthesized underwater images (sensor data) from the corresponding real underwater images with multiple specified turbidities and styles (sensor data transformed based on multiple specified turbidities and styles [transformation domain goal]) (Discriminator. (page 54244-54245, Section III-A-2; GAN objective function (page 54245, Section III-B)].
As to claim 6, LI further discloses, wherein the training set includes one or more sets of a first measured sensor data, a first transformation goal and second measured sensor data, the generator network being trained to transform the first measured sensor data into the second measured sensor data according to the first transformation goal [Figure 3, shows the generator network G trained to transform in-air image x (first measured sensor data) into underwater images under condition c (second measured sensor data based on first transformation goal [condition c]) (Fig. 3, (page 54244, Section III-A-1)].
As to claim 9, LI further discloses, the generator network arranged to receive multiple channels as input, at least one of the channels encoding the sensor data and at least one of the channels encoding the transformation goal [ Figure 3, shows the encoder of the generator G receives multiple inputs (channels) one for encoding the in-air image (sensor data) and one for encoding the water condition c (transformation goals)]  
As to claim 10, LI further discloses, wherein the plurality of transformation goals include at least one multiple of transformation goals such that sequentially transforming measured sensor data according to the multiple of transformation goals defines an identity transformation [To synthesize underwater images with multiple turbidities or water styles (multiple transformation goals) (Fig. 3, Page 54244, Section III-A-1). The model networks learn from the mapping function G: X → Y with a condition c (multiple transformation goals) jointly with the mapping function F: Y → X (inverse or opposite transform). These losses optimize the model that converts in-air images (measured sensor data) into underwater images with multiple styles (Page 54245-54246, Section B). The identity-mapping loss (identity transformation) provides a pixel-level accuracy for the image translation process (page 54254, Section C).
As to claim 12, Li discloses generator system for a generator neural network arranged to transform measured sensor data into generated sensor data, the system comprising:
a communication interface for receiving, as input, measured sensor data and a transformation goal [in the test phase, in Fig. 3 a trained generator G applies the transformation model to the test in-air image based on input water conditions c (transformation goal) (Gig. 3); and 
a processor system configured to apply a trained generator network to the received input measured sensor data and the received transformation goal [After training, if we have N in-air images (measured sensor data) in the test dataset, we can use this model (apply the trained model) to produce 7N synthesized images, independently of the value of N (page 54246, Section IV-A). ; 
wherein the generator network is trained by a training system, the training system including a second communication interface for accessing a training set of measured sensor data, and a second processor system configured to train the generator network together with a discriminator neural network, wherein the generator network is optimized to transform the measured sensor data into generated sensor data, and the discriminator network is optimized to distinguish between the measured sensor data and the generated sensor data, wherein the generator network is configured to receive, as input, sensor data and a transformation goal selected from a plurality of transformation goals and is configured to transform the sensor data it received as input according to the transformation goal it received as input [refer to the training phase explained in claim 1 above]. 
Claim 17 is a method analogous to system claim 12, grounds of rejection analogous to those applied to claim 12 are applicable to claim 17.
Claim 19 is a non-transitory computer readable medium analogous to system claim 1, grounds of rejection analogous to those applied to claim 12 are applicable to claim 19. LI further discloses image-to-image translation problems in computer vision  uses artificial neural network models (software) (page 54242, Section II-A). Computers that use artificial neural network models (software) include non-transitory computer readable media to store the artificial neural network models (software).
As to claim 15, LI further discloses further comprising the following steps:
obtaining, as further input, additional sensor data and an additional transformation goal selected from the plurality of transformation goals [Combination of CycleGAN and cGAN with an additional style classifier to synthesize multistyle underwater images using unpaired inputs and real targets (page 54242, Section I). The binary discriminator DG is used to distinguish the synthesized underwater images from the corresponding real underwater images with multiple specified turbidities and styles (additional transformation goals). The style discriminator DS classifies the water style of each real or synthesized image (additional sensor data) (page 54244, Section III, Figure 3)] ; and
determining if the additional sensor data is measured sensor data satisfying the additional transformation goal using the discriminator network [the style classifier DS helps the discriminator to focus on distinguishing the multiple synthesized underwater images from the multiple real underwater images (determine if the additional sensor data  satisfies the additional transformation goals) (page 54245, Section B)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI, NA et al., “The Synthesis of Unpaired Underwater Images Using a Multistyle Generative Adversarial Network”, IEEE ACCESS, VOLUME 6, 17 October 2018 (2018-10-17), pages 54241-54257 as applied to claim 1 above, and further in view of Gong, Rui et al. “DLOW: Domain Flow for Adaptation and Generalization”, ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 13 December 2018 (2018-12-13), XP080992836. 
As to claim 2, Li does not disclose, wherein the discriminator network is configured to receive, as input, sensor data and a transformation goal selected from the plurality of transformation goals and to determine if the sensor data it received as input is measured sensor data satisfying the transformation goal.
Gong discloses a system present a domain flow generation (DLOW) model to bridge two different domains by generating a continuous sequence of intermediate domains flowing from one domain to the other. The benefits of our DLOW model are two-fold. First, it is able to transfer source images into different styles in the intermediate domains (Fig. 1). The transferred images smoothly bridge the gap between source and target domains, thus easing the domain adaptation task. Second, when multiple target domains (transformation goals) are provided for training, our DLOW model is also able to generate new styles of images that are unseen in the training data. DLOW model is based on CycleGAN (Abstract). In contrast, DLOW model allows to translate a source image into an intermediate domain that is related to multiple target domains. For multiple target domains, the domainness  variable is extended as a vector containing the relatedness to all target domains (Section 1, Introduction). To transfer source images into the target style and also preserve the semantics, the CycleGAN employs an adversarial training module and a reconstruction module, respectively. In particular, the adversarial training module is used to align the image distributions for two domains, such that the style of mapped images matches the target domain (determine if sensor data received satisfying the transformation goal) (section 3.2, The CycleGAN Model). .As shown in Fig. 3 two discriminators, DS(x)  and DT (x). Source image S (measured image) and  domainness z are input to discriminator DS(x) (Section 3.4. The DLOW Model). In contrast, DLOW model takes a random z to translate images into various styles (transformation goals). When multiple target domains (transformation goals) are provided, it is also able to transfer the source image into a mixture of different target styles. In particular, suppose we have K target domains, denoted as T1, . . . , TK. Accordingly, the domainness variable z is expanded as a K-dim vector z = [z1, . . . , zK] ′ with PK k=1 zk = 1. Each element zk represents the relatedness to the k-th target domain (Section 3.6. Style Generalization).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Gong to modify the system of Li by configuring the decimator to receive, as input, sensor data and a transformation goal selected from the plurality of transformation goals and to determine if the sensor data it received as input is measured sensor data satisfying the transformation goal. In order to smoothly bridge the gap between source and target domains, thus easing the domain adaptation task and also able to generate new styles of images that are unseen in the training data (Abstract).
As to claim 4, Gong further discloses, wherein the discriminator network is trained to determine that the sensor data it received as input and the transformation goal it received as input are according to the training set [Similarly as in CycleGAN, we also apply a cycle consistency loss to ensure the semantic  content is well-preserved in the translated image (sensor data are according to the training set) (Section 3.5. Boosting Domain Adaptation Models)].
As to claim 5, Li discloses wherein the discriminator network is trained to determine that sensor data it received as input is generated sensor data [The binary discriminator DG is used to distinguish the synthesized (generated) underwater images from the corresponding real underwater images  (measured) with multiple specified (Section II. METHODS).
Claim(s 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI, NA et al., “The Synthesis of Unpaired Underwater Images Using a Multistyle Generative Adversarial Network”, IEEE ACCESS, VOLUME 6, 17 October 2018 (2018-10-17), pages 54241-54257 as applied to claim 1 above, and further in view of Petrus,  Van Beek et al. (WO  2020/205655).
As to claim 7, Li does not disclose, wherein the training set comprises images from a time-lapse video labeled with a corresponding timestamp.
Petrus discloses a system in an example embodiment, a trained Generative Adversarial Network (GAN) may be used to perform image- to-image translations for multiple domains using a single model (par. [00258]).  In at least some embodiments, configured GAN model 2730 may continue to be trained in real-time. In these embodiments, configured GAN model 2730 executes discriminator 2734, which receives disguised images (generated images), such as disguised image 3416, produced by the generator. Discriminator determines whether a disguised image is real (measured) or fake (generated) (par. [00292]). The data streams may be provided to an artificial intelligence (Al) object detector 1310. Detector 1310 may perform operations associated with object detection. In a particular embodiment, detector 1310 may include a training module and an inference module. The training module may be used to train the inference module. For example, over time, the training module may analyze multiple uploaded data sets to determine parameters to be used by the inference module (par. [00165]). Example A3 includes the subject matter of Example Al, where the information associated with the collection of the sensor data includes one or more of weather data at the time of data collection sensor device configuration information, sensor device operation information, local sensor corroboration data, or sensor device authentication status information (par. [00535], [00189]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Petrus to modify the system of Li by using training set comprises images from a time-lapse video labeled with a corresponding timestamp in order to apply a sensor abstraction process to the sensor data to produce abstracted scene data, and to use the abstracted scene data in a perception phase of a control process (Abstract).
As to claim 8, Li does not disclose, wherein the plurality of transformation goals includes information indicating an object identified in the sensor data, and indication if the object is to be occluded or desoccluded.
Petrus discloses a system in an example embodiment, a trained Generative Adversarial Network (GAN) may be used to perform image- to-image translations for multiple domains using a single model (par. [00258]).  In at least some embodiments, configured GAN model 2730 may continue to be trained in real-time. In these embodiments, configured GAN model 2730 executes discriminator 2734, which receives disguised images (generated images), such as disguised image 3416, produced by the generator. Discriminator determines whether a disguised image is real (measured) or fake (generated) (par. [00292]). The training models are provided to vehicle Al system 1334 and may be used by the vehicle to categorize and/or score objects detected by vehicle Al system 1334. In various embodiments, the instances of data that are used to train the models is filtered based on categories and/or scores. For example, instances including commonly encountered objects may be omitted (occluded) from the training set (par. [00179]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Petrus to modify the system of Li by including  information indicating an object identified in the sensor data, and indication if the object is to be occluded timestamp in order to apply a sensor abstraction process to the sensor data to produce abstracted scene data, and to use the abstracted scene data in a perception phase of a control process (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665